Kupferman, J. (dissenting in part).
The respondent converted an escrow fund of over $7,000 although he has since made good on the amount.
While his action is not to be condoned, it seems to be a temporary aberration caused by personal and family problems.
As against this, we have the fact that the respondent has an excellent scholastic background which he has used for pro bono work and his generally helpful character has been attested to by substantial members of the community.
A member of the Departmental Disciplinary Committee hearing panel, in connection with a recommendation by the panel that the respondent be disbarred, indicated that he was troubled by it and would have advocated a different approach if not mandated by decisions of our court in escrow fund matters.
To suspend the respondent for three years, which is my suggestion, emphasizes the serious nature of the offense and can well serve as a deterrent to future such actions, but at the same time recognizes the mitigation aspects. Disbarment should not be mandated. There has to be some scale to various possible offenses. (Cf. Matter of Bell, 98 AD2d 351.)